Citation Nr: 1619290	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  10-39 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for service-connected anxiety disorder (also claimed as adjustment disorder, psychosis, depression, and personality disorder), currently evaluated as 50 percent disabling from February 23, 2010.  

2.  Entitlement to service connection for a bilateral lower extremity neurological disability, to include as secondary to service-connected back disability.


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1978 and from October 1979 to October 1983.  

These matters come before the Board of Veteran's Appeals (Board) on appeal from rating decisions dated in April 2009 (as to bilateral lower extremity neurological disability), and in February 2014 (as to anxiety disorder), issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.    

In July 2014, this case was remanded by the Board on the issue of service connection for bilateral lower extremity neurological disability.  On remand, the RO was directed to associate with the Veteran's claims file the February 2014 independent medical opinion and all VA treatment records from the Miami VA Medical Center (VAMC) from March 2014 to the present.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On the issue of anxiety disorder, in February 2015, the Veteran timely submitted two VA Form 9 appeals.  The second of these requested a videoconference hearing as to all issues listed on the January 2015 statement of the case.  In addition, in August 2015, following the issuance of a supplemental statement of the case as to service connection for bilateral lower extremity neurological disability, the Veteran submitted a VA Form 9 requesting a videoconference hearing.  

The Veteran is entitled to the requested hearing on these issues.  Considerations of due process mandate that the Board may not proceed with review of the claims on appeal without providing the Veteran an opportunity for a hearing on the issues of an increased rating for service-connected anxiety disorder and service connection for bilateral lower extremity neurological disability.  Therefore, a remand is required in this case.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2015).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a videoconference hearing before the Board to be held at the VA regional office closest to the Veteran.  The RO should notify the Veteran of the date and time of the hearing.  See 38 C.F.R. § 20.704(b).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




